Citation Nr: 0213218	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  99-17 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether a rating decision of November 4, 1974, which 
assigned a 20 percent rating for residuals, shell fragment 
wound, Muscle Groups VII, VIII, left forearm, muscle atrophy, 
left forearm, and hypesthesia, radial aspect, left hand, also 
dorsal aspect, left thumb over proximal phalanx and first 
metacarpophalangeal joint, contains clear and unmistakable 
error (CUE). 

2.  Entitlement to an effective date earlier than February 6, 
1997, for the award of a 60 percent rating for residuals of 
shell fragment wound, Muscle Groups VII and VIII, left 
forearm radial aspect, left hand, also dorsal aspect, left 
thumb, over proximal phalanx and first metacarpal phalangeal 
joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  He served in Vietnam and was awarded the 
Purple Heart Medal and Combat Infantryman Badge for his 
participation in combat against an enemy force. 

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, wherein the RO 
effectuated a November 1998 Board decision that granted an 
increased rating from 20 percent to 60 percent for the 
veteran's residuals of a shell fragment wound, Muscle Groups 
VII and VIII, left forearm radial aspect, left hand, also 
dorsal aspect, left thumb, over proximal phalanx and first 
metacarpal phalangeal joint, effective February 6, 1997.  The 
veteran appealed that decision, arguing that the effective 
date of the increase should go back to June 17, 1974, the 
initial date of service connection.  The veteran has also 
appealed the RO's determination that the November 1974 rating 
decision that evaluated the residuals of a shell fragment 
wound, Muscle Groups VII and VIII, left upper extremity, did 
not contain clear and unmistakable error.  These matters have 
been remanded on two occasions by the Board to the RO for 
further necessary development.  That development has been 
completed and they have been returned to the Board.  


FINDINGS OF FACT

1.  In November 1974, the Jackson, Mississippi, RO issued a 
rating decision granting service connection for residuals, 
shell fragment wound, Muscle Groups VII, VIII, left forearm, 
muscle atrophy, left forearm, and hypesthesia, radial aspect, 
left hand, also dorsal aspect, left thumb over proximal 
phalanx and first metacarpal phalangeal joint, and assigning 
a 20 percent rating; the veteran was given notice of the 
decision in November 1974 and the decision was not appealed.  

2.  The claim which was the basis for the November 1974 
rating decision was received in June 1974 and identified 
hepatitis as a disability for which service connection was 
sought.

3.  The data of record at the time of the November 1974 
rating decision, show that the veteran had no more than scars 
of the left forearm, thumb and hand from through and through 
shell fragment wounds, without myofascial or vascular deficit 
but with limited range of motion due to hemiparesis and 
muscle atrophy.  

4.  The November 1974 rating decision to assign a 20 percent 
rating and no more was reasonably supported by the evidence 
on file at that time and prevailing legal authority and did 
not involve improper application of statutory and regulatory 
provisions extant at the time of the decision.  

5.  A claim for an increased evaluation for shell fragment 
wounds of the left upper extremity, received at the RO in 
February 1997, formed the jurisdictional basis for a November 
1998 Board decision which increased the veteran's rating for 
his shell fragment wounds of the left upper extremity, 
recharacterized as shell fragment wound, Muscle Groups VII 
and VIII, left forearm radial aspect, left hand, also dorsal 
aspect, left thumb, over proximal phalanx and first 
metacarpal phalangeal joint, to 60 percent.  

6.  Findings in VA examination reports dated in February, 
March and July 1997 collectively reflect that the veteran's 
residuals of shell fragment wound, Muscle Groups VII and 
VIII, left forearm radial aspect, left hand, also dorsal 
aspect, left thumb, over proximal phalanx and first 
metacarpal phalangeal joint, demonstrated the criteria for a 
60 percent evaluation under the appropriate diagnostic 
criteria.


CONCLUSIONS OF LAW

1.  The rating decision of November 4, 1974, was not clearly 
and unmistakably erroneous in assigning a 20 percent rating, 
and no more, for residuals, shell fragment wound, Muscle 
Groups VII, VIII, left forearm, muscle atrophy, left forearm, 
and hypesthesia, radial aspect, left hand, also dorsal 
aspect, left thumb over proximal phalanx and first metacarpal 
phalangeal joint.  38 U.S.C.A. §§ 7105, 5108 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.104, 3.105 (2001). 

2.  The requirements for an effective date earlier than 
February 6, 1997, for the assignment of a 60 percent 
schedular rating for residuals of a shell fragment wound, 
Muscle Groups VII and VIII, left forearm radial aspect, left 
hand, also dorsal aspect, left thumb, over proximal phalanx 
and first metacarpal phalangeal joint, have not been met. 38 
U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.400; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

The appellant theorizes that the RO committed significant 
errors in its November 1974 rating decision awarding him only 
a 20 percent rating for residuals, shell fragment wound, 
Muscle Groups VII, VIII, left forearm, muscle atrophy, left 
forearm, and hypesthesia, radial aspect, left hand, also 
dorsal aspect, left thumb over proximal phalanx and first 
metacarpal phalangeal joint.  He urges that the RO 
erroneously failed to recognize that he had residuals that 
warranted his current 60 percent rating, which was effective 
from 1997, at that time.  Consistent with that theory, he 
argues that an earlier effective date for the award of the 60 
percent rating for the disability, recharacterized by the RO 
in February 1997 as residuals of a shell fragment wound, 
Muscle Groups VII and VIII, left forearm radial aspect, left 
hand, also dorsal aspect, left thumb, over proximal phalanx 
and first metacarpal phalangeal joint, is in order.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claim for benefits under the laws administered by 
VA.  In pertinent part, this law redefines the obligations of 
the VA with respect to the duty to assist. 

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "provisions of this rule 
merely implement the VCAA, and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  The United 
States Court of Appeals for Veterans Claims (Court), however, 
has held that the VCAA is not applicable to motions for 
revision of either an RO or a Board decision on the grounds 
of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc); Parker v. Principi, 15 Vet. App. 407 (2002).

With regard to the effective date claim, and pursuant to the 
VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate a claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(b)).  Further, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim, although the ultimate responsibility for furnishing 
evidence rests with the veteran.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
March 1999 rating decision, and in the June 1999 statement of 
the case, and in the January 2000 Board remand.  He was 
specifically informed of VA's duties under the VCAA in a 
letter dated in April 2001.  He was told in that letter that 
he needed to provide evidence of treatment for the shell 
fragment wounds, lists of names of health care providers, if 
any, and that VA would help him obtain the evidence if VA was 
told of the existence of the evidence.  He responded in a 
letter containing argument supporting his claim, but no 
potential additional evidence was identified.  Therefore, VA 
has no outstanding duty to inform him that any additional 
information or evidence is needed.  

The veteran's treatment records have been obtained and 
examinations are of record.  The veteran has been informed of 
all pertinent laws and regulations through the statement of 
the case and the Board notes that the veteran has been 
provided notice and assistance as required in the VCAA.  No 
further assistance in this regard appears to be warranted.  
Consequently, the Board finds that additional development of 
these matters, including development for a medical opinion, 
is not necessary.  38 U.S.C.A. § 5103A(d)(1)) (West 1991 & 
Supp. 2001).  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

II. Clear and Unmistakable Error

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error.  
38 C.F.R. §§ 3.104(a), 3.105(a).

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:  

(1)  [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made;" and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.  To establish a 
valid claim of clear and unmistakable error the claimant must 
demonstrate that either the correct facts, as they were known 
at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).  

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), Russell, supra.

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 
35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a 
presumption of validity which attaches to that final 
decision, and when such a decision is collaterally attacked, 
the presumption becomes even stronger.  See Fugo at 44.  
Therefore, a claimant who seeks to obtain retroactive 
benefits based on clear and unmistakable error has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

Service-connected disabilities are and have been, at all 
times relevant to this decision, rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Service connection for residuals, shell fragment wound, 
Muscle Groups VII, VIII, left forearm, muscle atrophy, left 
forearm, and hypesthesia, radial aspect, left hand, also 
dorsal aspect, left thumb over proximal phalanx and first 
metacarpal phalangeal joint, was granted in a November 4, 
1974, rating decision.  A 20 percent evaluation was granted 
under Diagnostic Code 5307-5308, effective from June 17, 
1974, the date the veteran filed his claim.  The appellant is 
right-handed, and thus the evaluation was based on ratings 
for the minor arm.  

A noncompensable evaluation is assigned for slight muscle 
injuries of Group VII muscles (flexion of the wrist and 
fingers).  38 C.F.R. Part 4, Diagnostic Code 5307 (1974 & 
2001).  A 10 percent evaluation is assigned for moderate 
muscle injuries; a 20 percent rating is assigned for 
moderately severe muscle injuries; and a 30 percent 
evaluation is assigned for severe muscle injuries.  Ibid.  A 
noncompensable evaluation is assigned for slight muscle 
injuries to Group VIII muscles (extension of wrist, fingers, 
and thumb, and abduction of thumb).  38 C.F.R. 4.73, 
Diagnostic Code 5308 (1974 & 2001).  A 10 percent evaluation 
is assigned for moderate muscle injuries and a 20 percent 
rating is assigned for moderately severe and severe muscles 
injuries.  Ibid.

The RO assigned a 20 percent rating in November 1974 under 
Diagnostic Codes 5307 and 5308.  It was noted that the 
October 1974 examination report revealed that the veteran had 
presented with traumatic injury to the right side of the head 
and left shoulder, with resulting partial paralysis of the 
left side of the face and upper and lower left side 
extremities.  That examination of the veteran's left upper 
extremity showed a vertical linear scar 2" x3/4", left 
forearm, dorsal surface, upper one-third, not adherent, and 
somewhat tender with mild keloid formation but no myofascial 
or vascular deficit, site of entry through and through shell 
fragment.  Also noted was a vertical linear scar, 2" x 
7/8", of the left forearm, volar surface, upper one-third, 
not adherent, nontender and with no keloid formation, no 
myofascial or vascular deficit, site of exit, through and 
through shell fragment wound.  Also noted was hypesthesia, 
radial aspect of the left hand, also, the dorsal aspect of 
the left thumb over the proximal phalanx and first metacarpal 
phalangeal joint, associated with shell fragment wound.  X-
rays of the left forearm were normal in appearance, except 
for bone demineralization at the distal radius of the left 
ulna.  The veteran had limited range of motion of the left 
shoulder, elbow, forearm, wrist, hand, and finger, secondary 
to left hemiparesis.  Muscle atrophy was evident in the left 
forearm.  

Based on this evidence, a 20 percent rating was assigned 
under the aforementioned diagnostic codes.  

To the extent that the veteran's claim constitutes an 
assertion that the correct facts as they were known at the 
time of the 1974 RO decision were not before the adjudicator, 
it must fail.  It is clear that the service medical records 
as well as a 1974 report of VA examination were before the 
adjudicator.  That evidence contains medical findings which 
reasonably support a 20 percent rating and no more for the 
service connected disability.  There was ample evidence of 
the fact that the condition was moderately severe but not 
severe with regard to functional limitation of Muscle Group 
VII and no more than severe under Muscle Group VIII.  It is 
significant to note that there was considerable limitation of 
motion but not total limitation of motion of all relevant 
muscle functions.  X-rays at the time did not suggest 
compound comminuted fracture which would tend to show severe 
functional limitation and injury, pursuant to 38 C.F.R. 4.72.

Thus, there was ample compelling evidence of record in 1974 
for the RO to reach the conclusion that the condition was no 
more than 20 percent disabling.  There was sufficient 
evidence of record to support the RO's determination that the 
preponderance of the evidence was against the claim for a 
rating in excess of 20 percent in 1974.

To the extent that this claim is a disagreement with how the 
RO weighed or evaluated the evidence that was of record and 
with the way statutory or regulatory provisions extant at the 
time were applied, the former error is not of the sort that 
is undebatable, and it is not clear and unmistakable.  Fugo, 
supra.

Inasmuch as the veteran also suggests that the unrelated BVA 
decision he submitted supports his assertion as to CUE, the 
Board must disagree.  That case did deal with a shell 
fragment wound, but the facts were distinguishable.  
Significantly, the shell fragment wound in that case involved 
a history of a comminuted crush fracture, while this 
veteran's X-rays do not show such a fracture.  

On the basis of the above analysis, the Board finds that the 
veteran has not met the relevant burden, and, therefore, the 
November 4, 1974, RO decision did not involve clear and 
unmistakable error and is final.  38 U.S.C.A. §§ 5107, 5108, 
7105; 38 C.F.R. §§ 3.104, 3.105, 3.156.

III. Effective Date Claim

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2002) and 
38 C.F.R. § 3.400 (2001).  Effective dates for increases in 
compensation are assigned in accordance with 38 C.F.R. § 
3.400(o) (implementing 38 U.S.C.A. § 5110(a), (b)(2)).  Under 
that regulation, the effective date of an increase in 
compensation shall be the date of receipt of claim or the 
date entitlement arose, whichever is later. 38 C.F.R. § 
3.400(o)(1).  In disability compensation cases, an effective 
date may also be assigned as of the earliest date "on which 
it [was] factually ascertainable that an increase in 
disability had occurred, if [the] claim is received within 
[one] year from such date."  Otherwise the effective date 
will be the date of receipt of the claim.  See 38 C.F.R. § 
3.400(o)(2).

To determine the effective date, the Board must identify both 
the date of receipt of claim and the date entitlement arose. 
38 C.F.R. § 3.400(o). For the reasons that follow, the Board 
finds that there is no document or testimony in the record 
which could be liberally construed to constitute an 
unadjudicated informal claim for an increased evaluation.  
See 38 C.F.R. §§ 3.1(p), 3.155(c) (2001).

In his present appeal, the veteran maintains that he became 
60 percent disabled due to residuals of his left upper 
extremity shell fragment wounds prior to February 1997.  
Review of the procedural history discloses that, in a 
November 1974 rating decision, the veteran was granted 
service connection for residuals, shell fragment wound, 
Muscle Groups VII, VIII, left forearm, muscle atrophy, left 
forearm, and hypesthesia, radial aspect, left hand, also 
dorsal aspect, left thumb over proximal phalanx and first 
metacarpal phalangeal joint, effective as of June 1974 (the 
date he filed his application for disability compensation for 
that condition).  The RO assigned an evaluation of 20 
percent.  

In February 1997, the RO received the veteran's claim for an 
increased evaluation.  In an October 1997 rating decision, 
the RO denied the claim but slightly recharacterized the 
disability as residuals of a shell fragment wound, Muscle 
Groups VII and VIII, left forearm radial aspect, left hand, 
also dorsal aspect, left thumb, over proximal phalanx and 
first metacarpal phalangeal joint.  The veteran appealed this 
denial, and in November 1998, the Board granted an increased 
evaluation to 60 percent.  That rating was effectuated by the 
RO in a January 1999 rating decision.  Thus, a 60 percent 
rating was assigned effective from February 6, 1997, the date 
of receipt of claim.  It is this decision which is presently 
on appeal.  

It is noted that following the 1974 grant of a 20 percent 
evaluation for his disability, the veteran did not appeal or 
file a new claim until February 6, 1997, well in excess of 
one year following the notice of the 1974 rating decision.  A 
copy of his June 1974 X-ray when he presented to VA after 
being hit in the head with a pool stick was received in June 
1975, but is not relevant to his service-connected claim.  
Thus, the 1974 rating became a final decision pursuant to 38 
C.F.R. § 20.1103 (2001).  All of the veteran's medical 
records have been reviewed and the Board finds that the 
medical records have all been considered by the RO, and that 
no unadjudicated claim exists.

The veteran principally argues that the left upper extremity 
was as disabling in 1974 as it was when he received his 
increased rating in 1998.  The Board finds that the neither 
the medical evidence nor the procedural history support the 
criteria for a 60 percent rating at a date earlier than 
February 6, 1997, and that an earlier effective date is not 
warranted on this basis.

Disability evaluations are determined by comparing a 
veteran's symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2002); 38 C.F.R. Part 4 (2001).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.

Prior to February 1997, the veteran was rated as 20 percent 
disabling under Diagnostic Codes 5307, 5308.  The Board's 
decision found the veteran 60 percent disabling under 
Diagnostic Code 8514.  The criteria found at Diagnostic Codes 
5307 and 5308 have been listed above.  Under Diagnostic Code 
8514, which relates to the radial nerve, a 60 percent 
evaluation requires complete paralysis of the radial nerve, 
including such symptoms as drop of hand and fingers, wrist 
and fingers perpetually flexed, the thumb adducted falling 
within the line of the outer border of the index finger; 
cannot extend hand at wrist, extend proximal phalanges of 
fingers, extend thumb, or make lateral movement of wrist; 
supination of hand, extension and flexion of elbow weakened, 
the loss of synergic motion of extensors impairs the hand 
grip seriously.  38 C.F.R. Part 4, Diagnostic Code 8514 
(2001).  Severe incomplete paralysis warrants a 40 percent 
evaluation. Ibid. Moderate and mild incomplete paralysis 
warrant a 20 percent evaluation. Ibid.

Evidence at the time of the 1998 Board decision consisted of 
the aforementioned record as well as a VA treatment records 
from 1975 to 1977 for unrelated matters and three 
examinations conducted in 1997 and following receipt of the 
veteran's claim.  After having reviewed the evidence, the 
Board concluded that the evidence supported a 60 percent 
evaluation for residuals, shell fragment wound, muscle groups 
VII, VIII, left forearm radial aspect, left hand, also dorsal 
aspect, left thumb over proximal phalanx and first metacarpal 
phalangeal-joint under Diagnostic Code 8514.  It noted that 
in February 1997, the examiner observed that the appellant 
had wrist drop.  The electromyography report revealed 
abnormal left radial nerve innervated muscles in the forearm.  
The nerve conduction velocity study revealed no radial nerve 
sensory response.  In July 1997, the examiner stated that the 
left wrist and hand were held in severe flexion and could not 
be voluntarily extended.  Although the appellant had good 
grasping of his left fingers and palmar flexion of the left 
wrist, there was no extension of any of the digits possible.  
The examiner noted that it was not possible to test 
adequately each of the intrinsic hand muscles innervated by 
the ulnar nerve, because they were significantly atrophied, 
which was felt to be secondary to the severe radial nerve 
involvement.  The VA examiner made a final determination that 
the appellant had severe and permanently disabling left 
radial nerve palsy in the proximal forearm.  The examiner 
felt that the appellant's consequent contracture of the left 
hand and wrist in the flexed position caused an inability for 
the appellant's left hand to be of any useful purpose or in 
any occupational setting.  Based on this evidence, the Board 
found that the appellant's service-connected residuals, shell 
fragment wound, muscle groups VII, VIII, left forearm radial 
aspect, left hand, also dorsal aspect, left thumb over 
proximal phalanx and first metacarpal phalangeal joint most 
closely approximated the 60 percent evaluation, and no more 
than 60 percent, under Diagnostic Code 8514.  See 38 C.F.R. 
Part 4, Diagnostic Code 8514.  

The Board clearly based its findings on the 1997 
examinations.  These 1997 examination reports, all conducted 
following receipt of the veteran's claim for an increased 
rating, present the first substantial medical evidence of 
increased disability that was relevant to the application for 
the increased rating.  Outpatient treatment records dated 
earlier, from 1975 to 1977, from the VA Medical Center in 
Jackson are not relevant to the service-connected disability.  

No probative medical evidence dated within the one year prior 
to the date of the February 1997 claim shows the criteria for 
a 60 percent rating.  Thus, as this is corroborated by the 
rest of the record, the Board concludes that evidence to 
support a finding of 60 percent disability due to residuals 
of a shell fragment wound, Muscle Groups VII and VIII, left 
forearm radial aspect, left hand, also dorsal aspect, left 
thumb, over proximal phalanx and first metacarpal phalangeal 
joint, was not shown prior to the date of the February 6, 
1997, claim.

As noted, the Board has considered all of the record in order 
to determine whether there was an earlier informal claim or 
an earlier showing of total disability.  However, also as 
noted above, no records show the veteran's intent to file a 
claim for an increased evaluation, nor is there evidence of 
an unadjudicated claim in the medical record.  

38 C.F.R. § 3.400(o) provides that the effective date of an 
increase in compensation shall be the date of receipt of 
claim or the date entitlement arose, whichever is later, but 
an exception provides that in disability compensation cases, 
an effective date may also be assigned as of the earliest 
date on which it was factually ascertainable that an increase 
in disability had occurred, if the claim is received within 
one year from such date, otherwise the effective date will be 
the date of receipt of the claim.  See 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(1),(2).  The Court has held that 38 C.F.R. 
§ 3.400(o)(2) was for application only where the increase in 
disability precedes the claim, provided that the claim is 
also received within one year after the increase.  See Harper 
v. Brown, 10 Vet. App. 125 (1997).  In Harper, the Court 
rejected the veteran's argument that 38 C.F.R. § 3.400(o)(2) 
permits the assignment of an increased rating as of the date 
of the receipt of claim because the increase in disability 
did not occur until after the claim was submitted.  The Court 
found that the general rule of 38 C.F.R. § 3.400(o)(1) 
applied in that particular case because the filing of the 
claim preceded the increase.  Id. at 126, 127.

Pursuant to 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2), where a veteran files a claim for increased 
rating alleging an increase in disability within one year 
prior to receipt by VA of the claim and a VA examination or 
other medical evidence subsequently substantiates an increase 
in disability, the effective date of the award of increased 
disability compensation is the date as of which it is 
ascertainable based on all of the evidence of record that the 
increase occurred.  It was noted that the record as a whole 
must be analyzed for this purpose.  See VAOPGCPREC 12-98.

When all of the evidence is reviewed in its totality, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for an award of a 60 percent 
rating prior to February 6, 1997.  The Board has considered 
the doctrine of reasonable doubt, but is not applicable as 
the preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

The claim that there was clear and unmistakable error in the 
November 4, 1974, rating decision that awarded a 20 percent 
rating and no more for residuals, shell fragment wound, 
Muscle Groups VII, VIII, left forearm, muscle atrophy, left 
forearm, and hypesthesia, radial aspect, left hand, also 
dorsal aspect, left thumb over proximal phalanx and first 
metacarpal phalangeal joint, is denied.

An effective date prior to February 6, 1997, for the 
assignment of a 60 percent rating for residuals of a shell 
fragment wound, Muscle Groups VII and VIII, left forearm 
radial aspect, left hand, also dorsal aspect, left thumb, 
over proximal phalanx and first metacarpal phalangeal joint, 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


